





LOCAL PROGRAMMING AND MARKETING AGREEMENT


THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made as of
February 22, 2018 by and among EMMIS RADIO, LLC, an Indiana limited liability
company (“Emmis Radio”), EMMIS RADIO LICENSE, LLC, an Indiana limited liability
company (“Emmis License,” and together with Emmis Radio, the “Licensee”), and
ENTERCOM MISSOURI, LLC, a Delaware limited liability company (“Programmer”).
Reference herein to a “Party” or the “Parties” shall refer, on the one hand, to
Licensee, and on the other hand, to Programmer. Capitalized terms used in this
Agreement and not otherwise defined herein will have the meanings given to such
terms in the Purchase Agreement (defined below).
Recitals
A.    Emmis Radio owns and operates the following radio stations (the
“Stations”) pursuant to licenses issued by the Federal Communications Commission
(“FCC”) to Emmis License:
KNOU(FM), St. Louis, MO (FIN 27022)
KFTK-FM, Florissant, MO (FIN 73890)
K254CR, St. Louis, MO (FIN 138424)
B.    Licensee desires to obtain programming for the Stations, and Programmer
desires to provide programming for broadcast on the Stations on the terms set
forth in this Agreement.


C.    Licensee and Programmer are parties to an Asset Purchase Agreement (the
“Purchase Agreement”) dated as of the date hereof with respect to the Stations
and the Assets.


Agreement
NOW, THEREFORE, taking the foregoing recitals into account, and in consideration
of the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
1.    Term. The term of this Agreement (the “Term”) will begin at 12:01 a.m.
Central Time on March 1, 2018 (the “LMA Commencement Date”) and will continue
until the earlier of the Closing under the Purchase Agreement or termination of
the Purchase Agreement in accordance with its terms.
2.    Programming. During the Term, Programmer shall purchase from Licensee
airtime on the Stations for the price and on the terms specified below, and
shall transmit to Licensee programming (the “Programs”) for broadcast on the
Stations twenty-four (24) hours per day, seven (7) days per week, excluding at
Licensee’s option the period from 6:00 a.m. to 8:00 a.m. each Sunday morning
(the “Broadcasting Period”). Programmer will transmit, at its own expense, its
Programs to the Stations’ transmitting facilities in a manner that ensures that
the Programs meet technical and quality standards at least equal to those of the
Stations’ broadcasts





--------------------------------------------------------------------------------







prior to commencement of the Term. During the Term, Programmer shall also be
responsible for the Stations’ websites, applications, social media, streaming
and multi-cast/HD programming (collectively, the “Digital Operations”).
3.    Broadcasting. In return for the payments to be made by Programmer
hereunder, during the Term, Licensee shall broadcast the Programs in analog and
digital formats on the Stations, subject to the provisions of Section 6 below.
To the extent reasonably necessary to perform this Agreement, during the Term,
Licensee shall provide Programmer with the benefits of any of the Stations’
programming contracts, lease agreements and other operating contracts, and
Programmer shall perform the obligations of Licensee thereunder, to the extent
of the benefits received.
4.    Advertising.
(a)    During the Term, Programmer will be exclusively responsible for the sale
of advertising on the Stations and for the collection of accounts receivable
arising therefrom, and Programmer shall be entitled to all revenues of the
Stations (including without limitation all revenues from the Stations’ Digital
Operations, tower income, and ancillary revenue).
(b)    Programmer shall not discriminate during the Term in advertising
arrangements on the Stations on the basis of race or ethnicity. Programmer
further covenants that during the Term all of the advertising sales agreements
with respect to the Stations will contain an appropriate non-discrimination
clause in compliance with FCC policies concerning nondiscrimination in
advertising.
5.    Payments. For the broadcast of the Programs and the other benefits made
available to Programmer pursuant to this Agreement, during the Term, Programmer
will pay Licensee a monthly fee (the “Monthly LMA Fee”) as further described on
Schedule A attached hereto.
6.    Control.
(a)    Notwithstanding anything to the contrary in this Agreement, during the
Term Licensee shall have full authority, power and control over the policies,
programming and operations of the Stations and over all persons working at the
Stations. Licensee shall bear responsibility for the Stations’ compliance with
all applicable provisions of the Communications Act of 1934, as amended, the
rules, regulations and policies of the FCC, and all other applicable laws.
Licensee may employ a manager for the Stations, who will report to Licensee and
will direct the day-to-day operations of the Stations, and who shall have no
employment, consulting or other relationship with Programmer.
(b)    Nothing contained herein shall prevent Licensee from (i) rejecting or
refusing programs which Licensee believes to be contrary to the public interest
or (ii) substituting programs which Licensee believes to be of greater local or
national importance or which are designed to address the problems, needs and
interests of the local communities. Without limiting the preceding sentence,
Licensee reserves the right to (i) refuse to broadcast any





--------------------------------------------------------------------------------







Program containing matter which violates any right of any third party, or which
does not meet the requirements of the rules, regulations and policies of the
FCC, (ii) preempt any Program in the event of a local, state, or national
emergency, and (iii) delete any commercial announcements or other programming
that does not comply with the requirements of the FCC’s sponsorship
identification policy. If Licensee preempts, rejects or otherwise refuses to
broadcast any Program, then Licensee shall use commercially reasonable efforts
to broadcast substitute programming of equal or greater value to Programmer. If
Licensee preempts any Program for reasons other than to broadcast emergency
programming and does not substitute programming of equal or greater value to
Programmer, the Monthly LMA Fee shall be reduced by the amount of advertising
revenue lost by Programmer.
(c)    Programmer shall immediately serve Licensee with notice and a copy of any
letters of complaint it receives concerning any Program. Programmer shall
cooperate with Licensee to ensure that EAS transmissions are properly performed
in accordance with Licensee’s instructions.
7.    Music Licenses. During the Term, Programmer shall obtain and maintain all
required music licenses with respect to the Stations, including but not limited
to ASCAP, BMI, SESAC, Global Music Rights, and SoundExchange.
8.    Programs.
(a)    Programmer shall ensure that the content of the Programs conforms to all
FCC rules, regulations and policies in all material respects. Programmer shall
consult with Licensee in the selection of the Programs to ensure that the
Programs’ content contains matters responsive to issues of public concern in the
local communities, as those issues are made known to Programmer by Licensee. On
or before January 7, April 7, July 7 and October 7 of every year during the
Term, Programmer shall provide to Licensee a list of significant community
issues addressed in the Programs during the preceding quarter and the specific
Programs that addressed such issues. Licensee acknowledges that its right to
broadcast the Programs is non-exclusive and that ownership of or license rights
in the Programs shall be and remain vested in Programmer.
(b)    Licensee shall oversee and take ultimate responsibility with respect to
the provision of equal opportunities, lowest unit charge, and reasonable access
to political candidates, and compliance with the political broadcast rules of
the FCC for the Stations. During the Term, Programmer shall cooperate with
Licensee as it complies with its political broadcast responsibilities, and shall
supply such information promptly to Licensee as may be necessary to comply with
the political broadcasting provisions of the FCC’s rules, the Communications Act
of 1934, as amended, and federal election laws. Programmer shall release
advertising availabilities to Licensee during the Broadcasting Period as
necessary to permit Licensee to comply with the political broadcast rules of the
FCC; provided, however, that revenues received by Licensee as a result of any
such release of advertising time shall promptly be remitted to Programmer.
9.    Station Employees. The provisions in Article 14 of the Purchase Agreement
with respect to employees and employee plans shall be applied to the Stations in
connection with the implementation of this Agreement. Accordingly, as of
Commencement the employees set forth





--------------------------------------------------------------------------------







in Section 14.1 of the Purchase Agreement shall become employees of Programmer
as provided in the Purchase Agreement; provided, however, that if any Station
employees described in Section 6 of this Agreement are deemed Transferred
Employees, such individuals shall remain employees of Licensee until Closing.
10.    Expenses. During the Term, Programmer will be responsible for the
salaries, taxes, insurance and other costs for all of Programmer’s personnel
used in the production of the Programs supplied to Licensee, and the costs of
delivering the Programs to Licensee. During the Term, Licensee will pay (i) the
salaries, taxes, insurance and other costs for Licensee’s employees of the
Stations, (ii) lease costs for studio and transmitter facilities, (iii)
maintenance of all studio and transmitter equipment and all other operating
costs required to be paid to maintain the Stations’ broadcast operations in
accordance with FCC rules and policies and applicable law, and (iv) all
utilities supplied to its studio and transmitter sites. Licensee will provide
all personnel necessary for the broadcast transmission of the Programs.
11.    Call Signs. During the Term, Licensee will retain all rights to the call
letters of the Stations or any other call letters which may be assigned by the
FCC for use by the Stations, and will ensure that proper station identification
announcements are made with such call letters in accordance with FCC rules and
regulations. Programmer shall include in the Programs an announcement at the
beginning of each hour of such Programs to identify such call letters, as well
as any other announcements required by the rules and regulations of the FCC.
12.    Maintenance. During the Term, Licensee shall use commercially reasonable
efforts to maintain the operating power of the Stations at the maximum level
authorized by the FCC for the Stations and shall repair and maintain the
Stations’ towers and transmitter sites and equipment consistent with its past
practice. During the Term, Programmer shall promptly report to Licensee any
maintenance issues that come to Programmer’s attention. Licensee shall use
commercially reasonable efforts to provide at least forty-eight (48) hours prior
notice to Programmer in advance of any maintenance work affecting the operation
of any of the Stations and to schedule any such maintenance work at hours other
than 6:00 A.M. to 12:00 Midnight (Monday to Sunday). If any of the Stations
suffers any loss or damage of any nature to its transmission facilities which
results in the interruption of service or the inability of the Station to
operate, Licensee shall promptly notify Programmer and shall undertake such
repairs as are necessary to restore full-time operation of the Station within
seven (7) days from the occurrence of any such loss or damage, if reasonably
practicable. In the event of any such interruption of service, other than for
routine, scheduled maintenance or an interruption caused by Programmer or its
employees, consultants or agents, the Parties agree the Monthly LMA Fee will be
reduced by an amount which is in proportion to the length of time that one or
more of the Stations is not able to broadcast and which is in proportion to the
advertising revenue of the Station(s) unable to broadcast.
13.    Facilities. During the Term, Licensee shall provide Programmer access to
and the use of designated space at Licensee’s studios and offices for the
Stations for purposes of performing this Agreement (and for no other purpose).
When on Licensee’s premises, Programmer’s personnel shall be subject to the
direction and control of Licensee’s management





--------------------------------------------------------------------------------







personnel, and shall not (i) act contrary to the terms of any lease for the
premises, (ii) permit to exist any lien, claim or encumbrance on the premises or
(iii) interfere with the business and operation of Licensee’s stations or
Licensee’s use of such premises.
14.    Representations.
(a)    Licensee represents and warrants to Programmer that (i) it has the power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby, (ii) it is in good standing in the jurisdiction of its
organization and is qualified to do business in all jurisdictions where the
nature of its business requires such qualification, (iii) it has duly authorized
this Agreement, and this Agreement is binding upon it, and (iv) the execution,
delivery, and performance by it of this Agreement does not conflict with, result
in a breach of, or constitute a default or ground for termination under any
agreement to which it is a party or by which it is bound.
(b)    Programmer represents and warrants to Licensee that (i) it has the power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby, (ii) it is in good standing in the jurisdiction of its
organization and is qualified to do business in all jurisdictions where the
nature of its business requires such qualification, (iii) it has duly authorized
this Agreement, and this Agreement is binding upon it, and (iv) the execution,
delivery, and performance by it of this Agreement does not conflict with, result
in a breach of, or constitute a default or ground for termination under any
agreement to which it is a party or by which it is bound.
15.    Purchase Agreement. This Agreement shall terminate automatically upon
Closing under the Purchase Agreement. This Agreement may be terminated by either
Party by written notice to the other in the event of any expiration or
termination of the Purchase Agreement.
16.     Events of Default.
(a)    The occurrence of any of the following will be deemed an Event of Default
by Programmer under this Agreement: (i) Programmer fails to timely make any
payment required under this Agreement except for reimbursements of Station
expenses which are claimed by Licensee but are being disputed in good faith by
Programmer; (ii) Programmer fails to observe or perform any other obligation
contained in this Agreement in any material respect; or (iii) Programmer
breaches any representation or warranty made by it under this Agreement in any
material respect.


(b) The occurrence of the following will be deemed an Event of Default by
Licensee under this Agreement: (i) Licensee fails to observe or perform any
obligation contained in this Agreement in any material respect; or (ii) Licensee
breaches any representation or warranty made by it under this Agreement in any
material respect.
(c)    Notwithstanding the foregoing, an Event of Default will not be deemed to
have occurred until fifteen (15) calendar days after the non-defaulting party
has provided the defaulting party with written notice specifying the Event of
Default and such Event of Default





--------------------------------------------------------------------------------







remains uncured; provided, however, that an Event of Default under Sections 3, 5
or 12 of this Agreement will not be deemed to have occurred until five (5)
calendar days after the non-defaulting party has provided the defaulting party
with written notice specifying the Event of Default and such Event of Default
remains uncured. Upon the occurrence of an Event of Default, and in the absence
of a timely cure pursuant to this Section, the non-defaulting party may
terminate this Agreement, effective immediately upon written notice to the
defaulting party.
17.    Effect of Termination of LMA. If this Agreement is terminated for any
reason other than at Closing under the Purchase Agreement, the Parties agree to
cooperate with one another and to take all actions necessary to rescind this
Agreement and return the Parties to the status quo ante. Failure of Licensee to
broadcast the Programs due to facility maintenance, repair or modification or
due to any reason out of Licensee’s reasonable control shall not constitute an
Event of Default by Licensee hereunder.
18.       Indemnification.  Programmer shall indemnify, defend, and hold
Licensee harmless against any and all liability arising from the broadcast of
the Programs on the Stations, including without limitation all liability for
indecency, libel, slander, illegal competition or trade practice, infringement
of trademarks, trade names, or program titles, violation of rights of privacy,
and infringement of copyrights and proprietary rights or any other violation of
third party rights or FCC rules or other applicable law during the Term of this
Agreement. Licensee shall indemnify, defend, and hold Programmer harmless
against any and all liability arising from the broadcast of Licensee’s
programming on the Stations, including without limitation all liability for
indecency, libel, slander, illegal competition or trade practice, infringement
of trademarks, trade names, or program titles, violation of rights of privacy,
and infringement of copyrights and proprietary rights or any other violation of
third party rights or FCC rules or other applicable law or from any third party
claim resulting from or arising out of Licensee’s operation of the Stations
prior to the LMA Commencement Date.  The obligations under this Section shall
survive any termination of this Agreement.
19.    Assignment. Neither Programmer nor Licensee may assign this Agreement
without the prior written consent of the other Party hereto. The terms of this
Agreement shall bind and inure to the benefit of the Parties’ respective
successors and any permitted assigns, and no assignment shall relieve any Party
of any obligation or liability under this Agreement. Nothing in this Agreement
expressed or implied is intended or shall be construed to give any rights to any
person or entity other than the Parties hereto and their successors and
permitted assigns.
20.    Severability. If any court or governmental authority holds any provision
in this Agreement invalid, illegal, or unenforceable under any applicable law,
then so long as no Party is deprived of the benefits of this Agreement in any
material respect, this Agreement shall be construed with the invalid, illegal or
unenforceable provision deleted and the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected or impaired
thereby. The obligations of the Parties under this Agreement are subject to the
rules, regulations and policies of the FCC and all other applicable laws. The
Parties agree that Licensee shall file a





--------------------------------------------------------------------------------







copy of this Agreement with the FCC and place a copy of this Agreement in the
Stations’ public inspection files.


21.    Governing Law. The construction and performance of this Agreement shall
be governed by the laws of the State of Delaware without regard to any choice or
conflicts of law provision or rule (whether of the State of Delaware or any
other jurisdiction), and is subject to the applicable provisions of the
Communications Act of 1934, as amended, 47 U.S.C. Section 151, et seq. and the
rules, regulations and policies of the FCC adopted pursuant to those provisions
of the Act.


22.    Venue. Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or in the absence
of jurisdiction, of any federal court sitting in Wilmington, Delaware with
respect to any action or proceeding arising out of or relating to this
Agreement, agrees that all claims with respect to any such action or proceeding
may be heard and determined in such respective courts, and waives any objection,
including, any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of such
action or proceeding in such respective jurisdictions. Each of the Parties
irrevocably consents to the service of any and all process in any such action or
proceeding brought in the Court of Chancery of the State of Delaware or in the
absence of jurisdiction, of any federal court sitting in Wilmington, Delaware by
the delivery of copies of such process to the Party at its address specified for
notices to be given hereunder, or by certified mail directed to such address.
Each Party represents to the other Party that this waiver is given voluntarily
and with full knowledge and understanding of its legal effect after consultation
with legal counsel.


23.    Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be addressed to the following
addresses or to such other address as any Party may request:
If to Licensee:
Emmis Radio, LLC
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, IN 46204
Attention: President and CEO
Attention: General Counsel
Telephone: 317-684-6565
Telecopier: 317-684-5583
 
 
with a copy to:
Wilkinson Barker Knauer, LLP
1800 M Street, NW, Suite 800N
Washington, DC 20036
Attention: Doc Bodensteiner
Telephone: 202-383-3350
Telecopier: 202-783-5851
 
 






--------------------------------------------------------------------------------











If to Programmer:
Entercom Communications Corp.
401 E. City Avenue, Suite 809
Bala Cynwyd, PA 19004
Attention: Andrew P. Sutor, IV
Telephone: 610-660-5655
Telecopier: 610-660-5662
 
 
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth St., NW
Washington, DC 20036
Attention: David Burns
Telephone: 202-663-8094
Telecopier: 202-663-8007

Any such notice, demand or request shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, (ii) on the date of
transmission if sent by facsimile, (iii) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(iv) on the date of a signed receipt if sent by an overnight delivery service.
24.    Miscellaneous. This Agreement may be executed in separate counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same agreement. No amendment or waiver of compliance with
any provision hereof or consent pursuant to this Agreement shall be effective
unless evidenced by an instrument in writing signed by the Party against whom
enforcement of such amendment, waiver, or consent is sought. This Agreement is
not intended to be, and shall not be construed as, an agreement to form a
partnership, agency relationship, or joint venture between the Parties. Neither
Party shall be authorized to act as an agent of or otherwise to represent the
other Party. This Agreement (including the Schedule hereto) constitutes the
entire agreement and understanding between the Parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings with respect to the subject matter hereof.
25.    Certifications. Licensee certifies that it maintains ultimate control
over its Stations’ facilities including, specifically, control over the
Stations’ finances, personnel and programming.  Programmer certifies that this
Agreement complies with the provisions of 47 C.F.R. Sections 73.3555(a).




[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







SIGNATURE PAGE TO LOCAL PROGRAMMING AND MARKETING AGREEMENT




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.


LICENSEE:
EMMIS RADIO, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
EMMIS RADIO LICENSE, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
PROGRAMMER:
ENTERCOM MISSOURI, LLC
 
 
 
 
By:
/s/ Andrew P. Sutor, IV
 
Name:
Andrew P. Sutor, IV
 
Title:
Executive Vice President
 
 
 








--------------------------------------------------------------------------------






SCHEDULE A TO LMA


During the Term, Programmer shall:
(i)
pay Licensee the Monthly LMA Fee in the amounts per calendar month set forth
below, each such payment due in advance on the first day of each such month,
with any partial month prorated), plus

(ii)
reimburse Licensee for the reasonable operating and maintenance expenses (but
not costs of repair or replacement of casualty damage or loss) of the Stations
incurred by Licensee in the ordinary course of business, provided that
Programmer shall not be responsible for the reimbursement of any compensation or
other costs of Licensee’s employees, each such reimbursement due within twenty
(20) days after invoice.



March
$49,820
April
$49,820
May
$175,474
June
$55,824
July
$51,175
August
$51,175
September
$43,606
October
$111,816
November
$19,781
December
$19,781
January
$19,781
February
$19,781






